 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT(  the  "Agreement"),  made  as  of  this 29th day of March, 2018
by and among Sandy  Spring  Bancorp,  Inc.,  a  registered  bank holding company
(“Bancorp"), Sandy  Spring Bank, a  Maryland  corporation  and  wholly-owned 
subsidiary  of  the  Bancorp  with  its  main  office  in  Olney, Maryland (the 
"Bank"),  and  Kevin Slane (the "Officer"). 

 


WITNESSETH 

 

WHEREAS, as a result of the skill, knowledge, and experience of the Officer, the
boards of directors of Bancorp and the Bank (the '"Board") desire to retain the
services of the Officer, and

 

WHEREAS, the Officer desires to serve as Executive Vice President and Chief Risk
Officer of the Bank, and

 

WHEREAS, the Officer and the Board desire to enter into this Agreement setting
forth the terms and conditions of the employment of the Officer and the related
rights and obligations of each of the parties.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is agreed as follows:

 

1.         Employment.   The  Officer  is  employed  as Executive  Vice 
President  and  Chief Risk Officer of  the  Bank.   The  Officer  shall 
perform  all  duties  and  shall  have  all  powers which are  commonly 
incident  to  the  office  of  Executive  Vice  President  and  Chief Risk
Officer or which, consistent  with  that  office,  are  assigned  to  the 
Officer.  In addition to the Officer’s major job accountabilities set forth in
the job description maintained by the Human Resources Division, the Officer’s
duties include, but are not limited to:

 

·        Participate actively as a member of the executive management team to
develop strategy, policy, and tactics for the Bank.

·        Work collaboratively to create, lead and manage an effective enterprise
risk management (“ERM”) structure consistent with the growth and regulatory
environment that will allow executive management to execute Bancorp’s strategic
plan.

·        Provide complete, timely and accurate reports regularly to the Board,
Board committees, and executive management on the status of the ERM program to
keep the Board and management informed on the Bank’s risk position, pertinent
new or changing regulations, and new trends as well as the competitive or
financial impact of same.

·        Model high standards of leadership, integrity, teamwork, and
communication as a member of the executive team while embracing the values and
culture of the Bank.

 

2.         Location  and  Facilities.   The  Officer  will  be  furnished  with 
the  working  facilities  and staff customary  for  executive  officers  with 
the  title  and  duties  set  forth  in  Section 1 of this  Agreement  and as
are  necessary  for the Officer  to  perform  the  duties  of  the  position.
  The  location  of  such  facilities  and staff shall  be  at  the  principal 
administrative  offices  of  the  Bank,  or  at  such  other  site or sites 
customary  for such offices. 

 


3.                TERM. 

 

a.                The  term  of  this  Agreement  shall  be  (i)  the  initial 
term,  consisting  of  the  period beginning on  the   

1 

 

--------------------------------------------------------------------------------

 

date of  this  Agreement  (the  "Effective  Date")  and  ending  on  June  30,
2020,  plus  (ii)  any  and  all  extensions  of  the  initial  term  made 
pursuant  to  this  Section  3. 

 

b.               Commencing  as  of  July  1,  2019,  and  continuing  on  each 
July  1  thereafter,  the disinterested members  of  the  Board  may  extend 
the  term  of  the  Agreement for an  additional  one-year  period  beyond  the 
then  effective  expiration  date  so  that  the remaining term  of  the 
Agreement  extends  to  a  period  of twenty-four (24) months unless the
Officer  shall  have  given  written  notice  at  least  sixty  (60)  days 
prior  to  the  applicable July 1  anniversary  date  of  his  desire  that 
the  term  not  be  extended.   The  Officer's performance and  the 
advisability  of  extending  the  term  of  this  Agreement  shall  be reviewed
by  the  Compensation  Committee  of  the  Board,  and  the Board shall,  based 
on  that  review,  determine  whether  or  not  to  extend  the term of  this 
Agreement  at  a  meeting  or  meetings  at  least  ninety  (90)  days  prior 
to  each applicable July  1  anniversary  date. 

 

4.                Base  Compensation. 

 

a.                The  Bank  and  the  Bancorp  agree  to  pay  the  Officer 
during  the  term  of  this  Agreement  a salary at the rate  of  $350,000  per 
annum,  payable  in  cash  not  less  frequently  than monthly, as  may  be 
adjusted  in  accordance  with  this  Section  4. 

 

b.               The  Compensation  Committee  of  the  Board  shall  perform 
an annual analysis  of  the  Officer's  performance  and  of  the  compensation 
of  officers performing similar  functions  at  independent  financial 
institutions  of  comparable  size and  performance,  and  based  upon  this 
review,  the  recommendations  of  the  President  and Chief Executive 
Officer,  and  on  such  other  factors  as  it  deems  pertinent,  may 
maintain,  increase or decrease  the  Officer's  salary,  provided  that  no 
such  action  shall  (i)  reduce  the  rate  of salary below  the  amount  set 
forth  in  Section  4.a.  or  (ii)  reduce  the  rate  of  salary  paid  to the
Officer  for  any  months  prior  to  the  month  in  which  notice  of  the 
reduction  is provided in writing  to  the  Officer. 

 

c.                In  the  absence  of  action  by  the Board, the  Officer 
shall  continue  to  receive salary at the amount  set  forth  in  Section 
4.a.  specified  herein  or,  if  another  rate  has  been established under 
the  provisions  of  this  Section  4,  the  rate  last  properly  established 
by action of  the  board  of  directors  under  the  provisions  of  this 
Section  4. 

 

5.                Bonuses.   Unless  the  Officer  agrees  otherwise,  the 
Officer  shall  be  entitled  to  participate in discretionary  bonuses  that 
the  Board may award  from  time  to  time  to  senior  management employees
pursuant  to  bonus  plans  or  otherwise.   The  Officer  also  shall 
participate  in  any  other  fringe benefits which  are  or  may  become 
available  to  senior  management  employees  of the Bank, including  for 
example:  any  stock  option  or  incentive  compensation  plans  and  any 
other  benefits that are  commensurate  with  the  responsibilities  and 
functions  to  be  performed  by  the  Officer  under  this Agreement.  No 
other  compensation  provided  for  in  this  Agreement  shall  be  deemed  a 
substitute  for  the Officer's right  to  participate  in  such  discretionary 
bonuses  or  fringe  benefits. 

 

6.                Benefit Plans.   The Officer shall be entitled to participate
in any life insurance, medical, dental, pension, profit sharing, and retirement
plans and other programs and arrangements as may be approved from time to time
by the Board for the benefit of employees the Bank. 

7.                Paid Time Off.

 

a.                The  Officer  shall  be  entitled  to  thirty  (30)  working 
days  of  paid  time  off,  as  defined  in  the Bank's personnel  policies, 
during  each  calendar  year  during  the  term  of  this  Agreement, to be

2 

 

--------------------------------------------------------------------------------

 

taken at reasonable times and in reasonable periods as the Officer and the Bank
shall mutually determine, and provided that no paid time off shall interfere
with the duties required to be rendered by the Officer hereunder.  Any paid time
off not used during a twelve-month period shall carry over and be useable during
the succeeding twelve-month period, but not thereafter.  The Officer shall not
receive any additional compensation from the Bank on account of the Officer's
failure to take paid time off.

 

b.                In  addition  to  paid  time  off,  the  Officer  shall  be 
entitled,  without  loss  of  pay,  to voluntarily take  time  off  from  work 
for  such  additional  periods  of  time  and  for  such  valid and legitimate 
reasons  as  the  President  and  Chief  Executive  Officer  may  in  his 
discretion determine.  Further,  the  Officer  may  request  and  be  granted 
a  leave  or  leaves  of  absence, with or  without  pay,  at  such  time  or 
times  and  upon  such  terms  and  conditions  as  the President and  Chief 
Executive  Officer  in  his  discretion  may  determine. 

 

8.               Expense  Payments  and  Reimbursement.   The Officer shall  be 
reimbursed  for  all reasonable business  expenses  incurred  in  connection 
with  the  Officer's  services  under  this Agreement upon substantiation of
such expenses in accordance with applicable policies of the Bank.

 


9.                LOYALTY  AND  CONFIDENTIALITY. 

 

c.                During the term of this Agreement the Officer: (i) shall
devote all the Officer's time, attention, skill, and efforts to the faithful
performance of the Officer's duties hereunder; provided, however, that from time
to time, the Officer may serve on the Board of, and hold any other offices or
positions in, companies or organizations which will not present any conflict of
interest with the Bank or the Bancorp or any of their subsidiaries or
affiliates, unfavorably affect the performance of Officer's duties pursuant to
this Agreement, or violate any applicable statute or regulation; and (ii) shall
not engage in any business or activity contrary to the business affairs or
interests of Bancorp or the Bank. Nothing contained in this Agreement shall
prevent or limit the Officer's right to invest in the capital stock or other
securities of any business dissimilar from that of the Bank or the Bancorp, or,
solely as a passive, minority investor, in any business.

 

d.                The Officer agrees to maintain the confidentiality of any and
all information concerning the operation or financial status of the Bank and the
Bancorp; the names or addresses of any of their borrowers, depositors and other
customers; any information concerning or obtained from such customers; and any
other information concerning Bancorp or the Bank to which the Officer may be
exposed during the course of employment.  The Officer further agrees that,
unless required by law or specifically permitted by Bancorp or the Bank in
writing, the Officer will not disclose to any person or entity, either during or
subsequent to the officer's employment, any of the above-mentioned information
which is not generally known to the public, nor shall the Officer employ such
information in any way other than for the benefit of Bancorp and the Bank.

 

10.             Termination  and  Termination  Pay.   Subject  to  Section 11
of  this  Agreement,  the Officer's employment  under  this  Agreement  may  be 
terminated  in  the  following circumstances:

 

a.                Death.   The  Officer's  employment  under  this  Agreement 
shall  terminate  upon  the Officer's death  during  the  term  of  this 
Agreement,  in  which  event  the  Officer's  estate shall be  entitled  to 
receive  the  compensation  due  to  the  Officer  through  the  last  day  of 
the calendar month  in  which  the   

3 

 

--------------------------------------------------------------------------------

 

Officer's death  occurred. 

 

b.               Retirement.   This  Agreement  shall  be  terminated  upon 
the  early  or  normal  retirement  of the Officer  under  the  benefit 
plan(s)  in  which  the  Officer  participates  pursuant  to  Section 6 of 
this  Agreement. 

 

c.               Disability.   Bancorp or the Bank or the Officer  may 
terminate  the  Officer's employment after  having  established  the  Officer's 
Disability.   For  purposes  of  this Agreement, "Disability"  means  a 
physical  or  mental  infirmity  that  impairs  the  Officer's ability to 
substantially  perform  duties  assigned  to  the  Officer  under  this 
Agreement  and that results in the Officer's becoming eligible for long-term
disability benefits under the Bank's long-term disability plan (or, if the Bank
has no such plan in effect, that impairs the Officer's ability to 
substantially  perform  duties assigned to  the  Officer  under  this 
Agreement  for  a  period  of  one-hundred-eighty  (l80) consecutive  days).
  In  the  event  of  such  Disability,  the  Officer's  obligation  to  perform
services under  this  Agreement  will  terminate.   In  the  event  of  such 
termination,  the Officer shall  be  entitled  to  receive  the  following: 

 

                                     i.          The  compensation  and 
benefits  provided  for  under  this  Agreement  for  any  period during the 
term  of  this  Agreement  and  prior  to  the  date  of  termination  pursuant 
to this Section 10.c. during which  the  Officer  is  unable  to  work  due  to 
physical  or mental infirmity  (less  any  amounts  that  the  Officer 
receives  under  any  disability insurance maintained  by  the  Bank  with 
respect  to  that  period); 

 

                                   ii.          For  the  period  beginning 
upon  the  date  of  termination  pursuant  to  this  Section 10.c. and 
continuing  for  the  remaining  term  of  this  Agreement,  (A)  salary  at 
the highest rate  paid  pursuant  to  Section  4  of  this  Agreement  during 
the  twelve  (12) months prior  to  the  establishment  of  the  Disability 
under  this  Section  10.c, reduced by  any  payments  received  by  the 
Officer  during  that  same period following termination  under  a  long-term 
disability  plan  or  policy  maintained  by the Bank  or  the  Bancorp,  and 
(B)  benefits  pursuant  to  Section  6  of  this Agreement.

 

The Board  shall  determine  whether  or  not  the  Officer  is  and  continues 
to  be permanently disabled  for  purposes  of  this  Agreement  in  good 
faith,  based  upon  competent  medical  advice and other  factors  that  the
Board reasonably  believes  to  be  relevant.   As  a  condition  to  any 
benefits,  the  Board may  require  the  Officer  to  submit  to  a  physical 
or  mental  evaluations  and  tests  as  deemed reasonably appropriate.

 

 


D.               JUST  CAUSE. 

 

i.    The Board may, by written notice to the Officer in the form and manner
specified in this paragraph, immediately terminate the Officer's employment with
Bancorp or the Bank at any time for Just Cause.  The Officer shall have no right
to receive compensation or other benefits for any period after termination for
Just Cause.    Termination for "Just Cause" shall mean termination because of,
in the good faith determination of the Board, the Officer's:

 

(1)     Personal dishonesty; 

(2)        Willful  misconduct; 

(3)        Breach  of  fiduciary  duty  involving  personal  profit; 

(4)        Intentional  failure  to  perform  duties  under  this  Agreement; 

(5)        Other,  continuing  material  failure  to  perform  duties  assigned 
to  the Officer under  this   

4 

 

--------------------------------------------------------------------------------

 

Agreement after  reasonable  notification  (which  shall be stated  in  writing 
and  given  at  least  fifteen  (I5)  days  prior  to  termination)  by  the 
Board of  such  failure; 

(6)        Willful  violation  of  any  law,  rule  or  regulation  (other 
than  traffic violations or  similar  offenses)  or  final  cease-and-desist 
order;  or 

(7)     Material breach  by  the  Officer  of  any  provision  of  this 
Agreement. 

 

ii.   Notwithstanding the  foregoing,  the  Officer  shall  not  be  deemed  to 
have  been terminated for  Just  Cause  unless  there  shall  have  been 
delivered  to  the  Officer  a copy of  a resolution duly  adopted  by  the 
affirmative  vote  of  not  less  than  a majority of  the  entire  membership 
of  the  Board  at  a  meeting  called and held  for  the  purpose  (after 
reasonable  notice  to  the  Officer  and  an opportunity for  the  Officer  to 
be  heard  before  the Board), of finding  that in the  good  faith  opinion 
of  the  Board  the  Officer  was  guilty  of conduct described  above  and 
specifying  the  particulars  thereof. 

 

iii.    Notwithstanding the foregoing, it is expected that Officer will perform
all duties and responsibilities described herein, and Officer shall have the
right to cure non­ performance, to the extent such performance is reasonably
capable of being cured and shall promptly upon receipt of written notice of
nonperformance, comply with the requirements of such notice, and further if
Officer shall not comply with such notice to the satisfaction of Bancorp or the
Bank within forty-eight (48) hours after delivery thereof, (except if such
compliance cannot be reasonably completed within forty-eight (48) hours, if the
Officer shall not commence to comply within such period and thereafter proceed
to completion with due diligence) Bancorp or the Bank shall have the right to
proceed with the Board meeting specified in the preceding paragraph.

 


E.         CERTAIN  REGULATORY  EVENTS. 

 

i.    If the  Officer  is  removed  and/or  permanently  prohibited  from 
participating  in  the conduct of  the  Bank's  affairs by an  order  issued 
under  Sections  8(e)(4)  or  8(g)(l)  of  the  Federal  Deposit  Insurance 
Act  ("FDIA")  (12  USC.  §§  1818(e)(4)  and (g)( 1)),  all  obligations  of 
the  Bank  under  this  Agreement  shall  terminate  as  of  the  effective 
date  of  the  order,  but  vested  rights  of  the  parties  shall  not  be 
affected. 

 

 

 

ii.   If the  Bank  is in default  (as  defined  in  Section  3(x)(  I)  of
FDIA), all  obligations of the  Bank  under  this  Agreement  shall  terminate 
as  of  the  date  of  default,  but vested rights  of  the  parties  shall 
not  be  affected. 

 

iii. If a  notice  served  under  Sections 8(e)(3) or  (g)(  l  )  of  the 
FDIA  (12  U.S.C. §§18l  8(e)(3)  and  (g)(  l))  suspends  and/or  temporarily 
prohibits  the  Officer  from  participating   in  the  conduct  of  the 
Bank's  affairs,  the  Bank's  obligations  under this Agreement  shall  be 
suspended  as  of  the  date  of  such  service,  unless  stayed by appropriate 
proceedings.   If  the  charges  in  the  notice  are  dismissed,  the  Bank
may, in  its  discretion,  (i)  pay  the  Officer  all  or  part  of  the 
compensation  withheld while its  contract  obligations  were  suspended,  and 
(ii)  reinstate  (in  whole  or  in part) any  of  its  obligations  which 
were  suspended. 

 

The occurrence  of  any  of  the  events  described  in  paragraphs  i,  ii, 
and  iii  above  may  be  considered by the  Board in connection  with  a 
termination  for  Just  Cause. 

 

5 

 

--------------------------------------------------------------------------------

 

f.                Voluntary  Termination  by  Officer.   In  addition  to  the 
Officer's  other  rights  to  terminate under this  Agreement,  the  Officer 
may  voluntarily  terminate  employment  with  Bancorp and the  Bank during the 
term  of  this  Agreement  upon  at  least  sixty  (60)  days'  prior written
notice  to  Bancorp or the  Bank,  in  which  case  the  Officer  shall 
receive  only compensation, vested  rights  and  employee  benefits  up  to 
the  date  of  termination.    

 


G.                WITHOUT  JUST  CAUSE  OR  WITH  GOOD  REASON. 

 

i.   In addition to termination pursuant to Section 10.a. through  10.f., the
Board may, by written notice to the Officer, immediately terminate the Officer's
employment with Bancorp or the Bank at any time for a reason  other than Just
Cause (a termination "Without Just Cause"); and the Officer may, by written
notice to the Board, immediately terminate this Agreement at any time within
ninety (90) days following an event of "Good Reason," as defined below (a
termination  "With Good Reason"). 

 

ii.   Subject to  Section  11  hereof,  in  the  event  of  termination  under 
this  Section  10.g., the Officer  shall  be  entitled  to  receive  the 
salary  for  the  remaining  term  of  the Agreement, including  any  renewals 
or  extensions  thereof,  at  the  highest  annual rate in  effect  pursuant 
to  Section  4  of  this  Agreement  for  any  of  the  twelve  (12) months
immediately  preceding  the  date  of  such  termination,  plus  annual  cash
bonuses for  each  year  (prorated  in  the  event  of  partial  years) 
remaining  under  the term of  the  Agreement  at  the  amount  received  by 
the  Officer  in  the  calendar  year preceding the  termination.   The  sum 
due  under  this  Section  10.g.  shall  be  paid  in one lump  sum  within 
ten  (10)  calendar  days  of  the  Officer's  termination  of employment, or 
as  soon  as  permitted  by  law  or  regulation  (see  Section  26), pursuant
to  this  Section  10.g. 

 

iii. "Good Reason" shall be deemed to exist at the time that any of the
following events occurs without the Officer's express written consent:

(1)     A material  reduction  in  the  Officer's  responsibilities  or 
authority  in connection  with  the Officer's employment  with Bancorp or the 
Bank; 

(2)        Assignment  to  the  Officer  of  duties  of  a  non-executive 
nature  or  duties  for  which  the  Officer is not  reasonably  equipped  by 
the  Officer's  skills  and  experience; 

(3)        A  reduction  in  salary  or  benefits,  or,  following  a  Change 
in  Control,  (x)  any  reduction  in salary or a material  reduction  in 
benefits  below  the  amounts  to  which  the  Officer  was  entitled prior to 
the  Change  in  Control  or  (y)  the  Officer  is  not  offered  a 
comparable  executive  level position, which  for  purposes  of  this 
provision  shall  mean  an  executive  officer  position  with respect to 
which  the  total  authorities,  responsibilities,  compensation  and  benefits 
are comparable with  the  authorities,  responsibilities,  compensation  and 
benefits  associated  with the Officer's  position  immediately  preceding  the 
Change  in  Control; 

(4)        Termination  of  incentive  and  benefit  plans,  programs,  or 
arrangements,  or  a  reduction  of  the Officer's participation  to  such  an 
extent  as  to  materially  reduce  their  aggregate  value  below their
aggregate  value  as  of  the  Effective  Date; 

(5)     A requirement  that  the  Officer's  principal  business  office  or 
principal  place  of  residence  be relocated outside  any  county  in  which 
the  Bank  has  its  main  office,  its  branches,  or  its  deposit taking
Automatic  Teller  Machines;  or  the  assignment  to  the  Officer  of  duties 
that  would reasonably require  such  a  relocation; 

6 

 

--------------------------------------------------------------------------------

 

(6)     A requirement  that  the  Officer  spend  more  than  thirty  (30) 
normal  working  days  away  from any county  in  which  the  Bank  has  its 
main  office,  its  branches,  or  its  deposit  taking Automatic Teller 
Machines  during  any  consecutive  twelve-month  period;  or 

(7)    Failure  to  provide  office  facilities,  secretarial  services,  and 
other  administrative  services  to the Officer  which  are  substantially 
equivalent  to  the  facilities  and  services  provided  to  the Officer on 
the  Effective  Date  (excluding  brief  periods  during  which  office 
facilities  may  be temporarily unavailable  due  to  fire,  natural  disaster, 
or  other  calamity). 

 

Notwithstanding the  foregoing,  it  is  expected  that  Bancorp  and  the 
Bank  will perform all  duties and agreements  to  be  performed  herein,  and 
they  shall  have  the right to  cure  non-performance,  to  the extent such 
performance  is  reasonably capable of  being  cured,  and  shall  promptly 
upon  receipt  of  written notice of  non- performance that  the  Officer 
describes  and  alleges  to  be  Good  Reason,  comply with the requirements of 
such  notice,  and  further  if  they  shall  not  comply  with such notice  to 
the  satisfaction  of  the Officer within  forty-eight  (48)  hours  after
delivery thereof,  (except  if  such  compliance  cannot  be reasonably
completed within forty-eight  (48)  hours,  if  Bank  shall  not  commence  to 
comply  with  such period and  thereafter  proceed  to  completion  with  due 
diligence)  the  Officer  shall  have  the  right  to  proceed with notice  of 
a  "Good  Reason"  termination  as specified above. 

 

 

 

iv.  Notwithstanding  the foregoing: (A) a reduction or elimination of the
Officer's benefits under one or more benefit plans maintained by the Bank as
part of a good faith, overall reduction or elimination of such plan or plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against the Officer (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the type or to the general
extent as those offered under such plans prior to such reduction or elimination
are not available to other officers of the Bank or any company that controls
either of them under a plan or plans in or under which the Officer is not
entitled to participate, and receive benefits, on a fair and nondiscriminatory 
basis; and (B) a requirement that the Officer report to and be subject to the
direction or supervision of a senior officer of the Bank other than the
President and Chief Executive Officer shall not constitute an event of Good
Reason or a material breach of this Agreement.

 

h.               Continuing  Covenant  Not  to  Compete  or  Interfere  with 
Relationships.   Regardless  of anything herein  to  the  contrary,  following 
a  termination  (i)  upon  retirement  pursuant  to Section 10.b.,  (ii)  due 
to  Disability  pursuant  to  Section  10.c.,  (iii)  for Just Cause  pursuant 
to  Section  10.d.,  or  (iv)  by  the  Officer  pursuant  to  Section  10.f: 

 

                                     i.          The  Officer's  obligations 
under  Section  9.c  of  this  Agreement  will  continue  in effect; and 

 

                                   ii.          During  the  remaining  term 
of  this  Agreement  (determined  immediately  before the termination  of 
employment),  the  Officer  shall  not  serve  as  an  officer  or director or 
employee  of  any  bank  holding  company,  bank,  savings  association, savings
and  loan  holding  company,  or  mortgage  company  (any  of  which,  a
"Financial Institution"),  which  Financial Institution offers products or
services competing with those offered by the Bank from offices in any county in
the State of Maryland or of any other state in which the Bank, Bancorp or any of
their subsidiaries has a

7 

 

--------------------------------------------------------------------------------

 

branch, and shall not  interfere  with  the relationship of  the  Bank  or  the 
Bancorp  and  any  of  its  employees,  agents,  or representatives; provided, 
however,  that  the  provisions  of  this  noncompetition clause shall  only 
apply  to  termination  of  the  Officer  "before"  a  Change  in  Control as 
defined  in  Section 11. (It  being  the  intent  of  the  parties  that  the
noncompetition clause  shall  not  apply  to  terminations  resulting  from  or 
due  to  a Change in  Control.) 

 

11.             Termination  in Connection with  a Change in  Control. 

 

a.                For  purposes  of  this  Agreement,  a  "Change  in  Control" 
means  a  change  in  control  as defined in  Internal  Revenue  Section  409A 
of  the  Code  and  rules,  regulations,  and guidance of  general  application 
thereunder  issued  by  the  Department  of  the  Treasury, including:

 

                                     i.          Change  in  Ownership:  a 
change  in  ownership  of  Bancorp  occurs  on  the  date any one  person  or 
group  accumulates  ownership  of  Bancorp  stock  constituting more  than  50% 
of  the  total  fair  market  value  or  total  voting  power  of Bancorp
stock, 

 

 

                                   ii.          Change  in  E  ffective
Control:  (x)  any  one  person  or  more  than  one  person  acting as a 
group  acquires  within  a  12-month  period  ownership  of  the  Bancorp  stock
possessing 30%  or  more  of  the  total  voting  power  of  Bancorp  stock, 
or  (y)  a majority of  the  Bancorp's  board  of  directors  is  replaced 
during  any   12-month period by  directors  whose  appointment  or election is 
not  endorsed  in  advance  by a majority  of  Bancorp'  s  board  of 
directors,  or 

 

                                  iii.          Change  in  Ownership  ☐ f  a 
Substantial  Portion  of  Assets:  a  change  in  ownership  of  a  substantial 
portion  of  the  Bancorp's  assets  occurs  if  in  a  12-month  period any
one  person  or  more  than  one  person  acting  as  a  group  acquires  from 
the Bancorp assets  having  a  total  gross  fair  market  value  equal  to  or 
exceeding  40% of the  total  gross  fair  market  value  of  all  of  the 
Bancorp's  assets  immediately before the  acquisition  or  acquisitions.   For 
this  purpose,  gross  fair  market  value means the  value  of  Bancorp'  s 
assets,  or  the  value  of  the  assets  being  disposed  of,  determined 
without  regard  to  any  liabilities  associated  with  the  assets. 

 

b.         Termination.   If within the period beginning six (6) months prior to
and ending two (2) years after a Change in Control, (i) Bancorp or the Bank
shall terminate the Officer's employment without Just Cause, or (ii) the Officer
shall voluntarily terminate  employment With Good Reason, Bancorp or the Bank
shall, within ten (10) calendar days of the termination   of  Officer's 
employment,  or  as  soon  as  permitted   by  law  or regulation (see  Section 
26),  make  a  lump-sum  cash  payment  to  the  Officer  equal  to  2.99 times
the  sum  of  (x)  the  Officer's  annual  salary  at  the  highest  annual 
rate  in  effect  for  any of the  twelve  (12)  months  immediately  preceding 
the  date  of  the  termination,  plus  (y)  the amount of  any  cash  bonus 
paid  during  the  twelve  (12)  months  immediately  preceding  the date of 
the  termination.   This  cash  payment  is  subject  to  adjustment  pursuant 
to  Section 14 of  this  Agreement,  and  shall  be  made  in  lieu  of  any 
payment  also  required  under Section 10.g.  of  this  Agreement  because  of 
a  termination  in  such  period.   The  Officer's rights under  Section 10.g.
of  this  Agreement  are  not  otherwise  affected  by  this  Section 11. Also, 
in  such  event,  the  Officer  shall,  for  three  (3)  calendar  years 
following  the  Officer's  termination  of  employment,  continue  to 
participate  in  any  benefit  plans  of  the Bank that  provide  health 
(including  medical  and  dental),  life  or  disability insurance, or  similar 
coverage  upon  terms  no  less  favorable  than  the  most  favorable  terms
provided to  executive  officers  of  the  Bank  during  such  period. 

 

c.         Funding of  Trust  upon  Change  in  Control.   In order to assure
payment to the Officer of amounts

8 

 

--------------------------------------------------------------------------------

 

that may become payable by the Bank or the Bancorp pursuant to this Section 11,
unless and to the extent the Officer has previously provided a written release
of any claims under Section 11 of this Agreement, not later than ten (10)
business days after a Change in Control, Bancorp or the Bank shall (i) establish
a valid trust under the law of the State of Maryland with an independent trustee
that has or may be granted corporate trust powers under Maryland law, (ii)
deposit in such trust an amount equal to 2.99 times the Officer's "base amount"
as defined in Section 2800(b)(3) of the Code and regulations promulgated
thereunder (Section 2800 and related regulations hereinafter referred to as
Section 2800), at the time of the Change of Control, and (iii) provide the
trustee of the trust with a written direction to hold said amount and any
investment return thereon in a segregated account, and to pay such amounts as
demanded by the Officer from the trust upon written demand from the Officer
stating the amount of the payment demanded from the trust and the basis for the
Officer's rights to such payment under Section 11 of this Agreement and in
accordance with the required time of the payment pursuant to Section 11 of this
Agreement.  Upon the earlier of the final payment of all amounts demanded by the
Officer under this Section 11 or the date thirty-six (36) months after the
Change in Control, the trustee of the trust shall pay to the Bank or the
Bancorp, as applicable, the entire balance remaining in the trust.  Payments
from the trust to the Officer shall be considered payments made by Bancorp or
the Bank for purposes of this Agreement. Payment of such amounts to the Officer
from the trust, however, shall not relieve Bancorp or the Bank from any
obligation to pay amounts in excess of those paid from the trust, or from any
obligation to take actions or refrain from taking actions otherwise required by
this Agreement.  Unless and until a termination of or by the Officer as
described in Section 11.b.(i) or (ii), the Officer's rights under this Agreement
shall be those of a general, unsecured creditor, the Officer shall have no claim
against the assets of the trust, and the assets of the trust shall remain
subject to the claims of creditors of Bancorp or the Bank.  Upon the termination
of the trust as specified herein, the Officer shall have no further interest in
the trust.

 

12.             Indemnification and Liability Insurance. 

 

a.                Indemnification.   Bancorp and the Bank agree to indemnify the
Officer (and the Officer's heirs, executors, and administrators) to the fullest
extent permitted under applicable law and regulations against any and all
expenses and liabilities reasonably incurred by the Officer in connection with
or arising out of any action, suit, or proceeding in which the Officer may be
involved by reason of having been a director or officer of the Bank or any of
their affiliates (whether or not the Officer continues to be a director or
officer at the time of incurring any such expenses or liabilities) such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorney's fees and the cost of reasonable settlements, such settlements to be
approved by the Board, if such action is brought against the Officer in the
Officer's capacity  as  an  officer  or  director  of  the  Bank  or any of 
their  affiliates.   Indemnification  for  expense  shall  not  extend  to 
matters  for  which the Officer  has  been  terminated  for  Just  Cause.
  Nothing  contained  herein  shall  be deemed to  provide  indemnification 
prohibited  by  applicable  law  or  regulation.  Notwithstanding anything 
herein  to  the  contrary,  the  obligations  of  this  Section  12  shall
survive the  term  of  this  Agreement  by  a  period  of  seven  years. 

 

b.                Insurance.   During  the  period  in  which  indemnification 
of  the  Officer  is  required  under this Section 12, Bancorp or the Bank shall
provide the Officer (and the Officer's heirs, executors, and administrators)
with coverage under a directors' and officers' liability policy at the expense
of Bancorp or the Bank, at least equivalent to such coverage provided to
directors and senior officers of Bancorp or the Bank, whichever is more
favorable to the Officer.

 

13.             Reimbursement   of  Officer'  s  Expenses   to  Enforce   this
  Agreement.    Bancorp or the Bank shall

9 

 

--------------------------------------------------------------------------------

 

reimburse the Officer for all out-of-pocket expenses, including, without
limitation, reasonable attorney's fees, incurred by the Officer in connection
with successful enforcement by the Officer of the obligations of Bancorp or the
Bank to the Officer under this Agreement.  Successful enforcement shall mean the
grant of an award of money or the requirement that Bancorp or the Bank take some
action specified by this Agreement (i) as a result of court order; or (ii)
otherwise by Bancorp or the Bank following an initial failure of Bancorp or the
Bank to pay such money or take such action promptly after written demand
therefore from the Officer stating the reason that such money or  action  was
due under  this  Agreement  at  or  prior  to  the  time  of  the  demand. 

14.             Adjustment of Certain  Payments   and  Benefits. 
  Notwithstanding  any other provision of this Agreement, in the event that the
aggregate payments or benefits to be made or afforded to the Officer under this
Agreement or otherwise, which are deemed to be parachute payments as defined in
Section 280G of the Code or any successor thereof, (the "Covered Benefits")
would be deemed to include an "excess parachute payment" under Section 280G of
the Code, then the Covered Benefits shall be reduced to an amount, the value of
which is one dollar ($1.00) less than an amount equal to three (3) times the
Officer's "base amount," as determined in accordance with Section 280G of the
Code.  The allocation of the reduction required hereby among the Covered
Benefits shall be determined by the Officer.  The Bank's independent public
accountants will determine the value of any reduction in the payments and
benefits; Bancorp or the Bank will pay for the accountants' opinion.

 

15.            Injunctive Relief.   If there is a breach or threatened breach of
Section 10.h. of this Agreement or the prohibitions upon disclosure contained in
Section 9.c. of this Agreement, Bancorp or the Bank and the Officer agree that
there is no adequate remedy at law for such breach, and that Bancorp or the Bank
each shall be entitled to injunctive relief restraining the Officer from such
breach or threatened breach, but such relief shall not be the exclusive remedy
hereunder for such breach.  The parties hereto likewise agree that the Officer
shall be entitled to injunctive relief to enforce the obligations of Bancorp and
the Bank under Section 11 of this Agreement.

 

16.             Successors  and  Assigns. 

 

a.                This  Agreement  shall  inure  to  the  benefit  of  and  be 
binding  upon  any  corporate  or  other successor of  Bancorp and the  Bank 
which  shall  acquire,  directly  or  indirectly,  by merger, consolidation, 
purchase  or  otherwise,  all  or  substantially  all  of  the  assets  or 
stock of Bancorp or the Bank.

 

b.               Since  Bancorp and the  Bank  are  contracting  for  the 
unique  and  personal  skills  of  the Officer, the  Officer's  rights  or 
duties  hereunder  shall  be  precluded  from  assignment  or delegation
without  first  obtaining  the  written  consent  of  Bancorp and the Bank.

 

17.             No  Mitigation.   The  Officer  shall  not  be  required  to 
mitigate  the  amount  of  any  payment provided for  in  this  Agreement  by 
seeking  other  employment  or  otherwise  and  no  such  payment  shall  be
offset or  reduced  by  the  amount  of  any  compensation  or  benefits 
provided  to  the  Officer  in  any subsequent employment. 

 

18.             Notices.   All  notices,  requests,  demands  and  other 
communications  in  connection  with this Agreement  shall  be  made  in 
writing  and  shall  be  deemed  to  have  been  given  when  delivered  by 
hand, or by the use of a nationally recognized overnight delivery service, or 48
hours  after  mailing  at  any  general  or  branch  United  States  Post 
Office,  by  certified mail, postage  prepaid,  addressed  as  follows,  or  to 
such  other  address  as  shall  have  been  designated  in writing by  the 
addressee: 

 

a.                If  to  the  Bank  or  the  Bancorp: 

 

Sandy Spring  Bancorp, Inc.

Sandy Spring  Bank 

1780 I  Georgia  Avenue  Olney,  Maryland  20832 

10 

 

--------------------------------------------------------------------------------

 

Attention:  R.  E.  Kuykendall,  General  Counsel 

 

b.                If  to  the  Officer, to the Officer’s home address on file
with the Bank’s Human Resources Department

19.                Joint  and  Severally  Liability;  Payments  by  Bancorp and
the Bank.   To  the  extent permitted by  law,  except  as  otherwise  provided 
herein,  Bancorp and the Bank shall be jointly and severally liable for the
payment of all amounts due under this Agreement.  Bancorp and the Bank hereby
agree that they shall be jointly and severally liable for the payment of all
amounts due under this Agreement.

 

20.            No  Plan  Created  by  this  Agreement.   The Officer, Bancorp
and the Bank expressly declare and agree that this Agreement was negotiated
among them and that no provision or provisions of this Agreement are intended
to, or shall be deemed to, create any plan for purposes of the Employee
Retirement Income Security Act or any other law or regulation, and,  the  Bank, 
the  Bancorp  and  the Officer each  expressly  waives  any  right  to  assert 
the  contrary.   Any  assertion  in  any  judicial  or administrative filing, 
hearing,  or  process  by  or  on  behalf  of  the  Officer  or  Bancorp or the 
Bank  that such a  plan  was  so  created  by  this  Agreement  shall  be 
deemed  a  material  breach  of  this  Agreement  by  the party making  such 
an  assertion. 

 

21.             Amendments.   No  amendments  or  additions  to  this 
Agreement  shall  be  binding  unless made in  writing  and  signed  by  all 
of  the  parties,  except  as  herein  otherwise  specifically  provided. 

 

22.             Applicable   Law.   Except  to  the  extent  preempted  by 
Federal  law,  the  laws  of  the  State of Maryland shall  govern  this 
Agreement  in  all  respects,  whether  as  to  its  validity,  construction, 
capacity, performance or otherwise. 

 

23.             Severability.   The  provisions  of  this  Agreement  shall  be 
deemed  severable  and  the invalidity or  unenforceability  of  any  provision 
shall  not  affect  the  validity  or  enforceability  of  the  other provisions
hereof. 

24.             Headings.   Headings  contained  herein  are  for  convenience 
of  reference  only. 

 

25.             Entire  Agreement.   This  Agreement,  together  with  any 
understanding  or  modifications  thereof  as  agreed  to  in  writing  by  the 
parties,  shall  constitute  the  entire  agreement  among  the  parties hereto
with  respect  to  the  subject  matter  hereof,  other  than  written 
agreements  with  respect  to  specific plans, programs, or  arrangements 
described  in  Sections  5  and  6  of  this  Agreement,  and  supersedes  all
prior agreements  other  than  with  respect  to  such  specific  plans, 
programs,  or  arrangements. 

 

26.             Section  409A. 

 

i.    The Officer  will  be  deemed  to  have  a  termination  of  employment 
for  purposes  of determining the  timing  of  any  payments  that  are 
classified  as  deferred  compensation  only upon a  "separation  from 
service"  within  the  meaning  of  Section  409A. 

 

ii.   If at the time of the Executive's separation from service, (a) the Officer
is a "specified employee" (within the meaning of Section 409A and using the
methodology selected by the Bank and the Bancorp) and (b) Bancorp and the Bank
make a good faith determination that an amount payable or the benefits to be
provided hereunder constitutes deferred compensation (within the meaning of
Section 409A), the payment of which is required to be delayed pursuant to the
six-month delay rule of Section 409A in order to avoid taxes or penalties under
Section 409A, then Bancorp and the Bank will not pay the entire amount on the
otherwise scheduled payment date but will instead pay on the scheduled payment
date the maximum amount permissible in order to comply with Section 409A (i.e.,
any amount that

11 

 

--------------------------------------------------------------------------------

 

satisfies an exception under the Section 409A rules from being categorized as
deferred compensation) and will pay the remaining amount (if any) in  a  lump 
sum  on  the  first  business  day  after  such  six  month  period. 

 

iii.  To the  extent  the  Officer  would  be  subject  to  an  additional  20% 
tax  (and  any  penalties) imposed on  certain  deferred  compensation 
arrangements  pursuant  to  Section  409A  as  a result of  any  provision  of 
this  Agreement,  such  provision  shall  be  deemed  amended  to  the minimum
extent  necessary  to  avoid  application  of  such  tax  and  the  parties 
shall  promptly execute any  amendment  reasonably  necessary  to  implement 
this  Section  26.   The  Officer and the  Bank  and  the  Bancorp  agree  to 
cooperate  to  make  such  amendment  to  the  terms of this  Agreement  as 
may  be  necessary  to  avoid  the  imposition  of  penalties  and  taxes under
Section  409A;  provided,  however,  that  the  Officer  agrees  that  any 
such  amendment shall provide  the  Officer  with  economically  equivalent 
payments  and  benefits,  and  the Officer agrees  that  any  such  amendment 
will  not  materially  increase  the  cost  to,  or liability of,  the  Bank 
and  the  Bancorp  with  respect  to  any  payment. 

 

iv.  For purposes  of  this  Agreement,  Section  409A  shall  refer  to 
Section  409A  of  the Internal Revenue  Code  of  1986,  as  amended,  and 
the  Treasury  regulations  and  any  other. 

 


[SIGNATURE PAGE  FOLLOWS] 

12 

 

--------------------------------------------------------------------------------

 

IN WITNESS  WHEREOF,  the  parties  hereto  have  executed  this  Agreement  on 
the  date first set  forth  above. 

 

 


SANDY SPRING  BANK 

 

 

 

By:        /s/ Daniel J. Schrider    

Title:    President and  CEO 

 

 


SANDY SPRING  BANCORP,  INC. 

 

 

 

By:        /s/ Daniel J. Schrider    

Title:    President and  CEO 

 

 

OFFICER:

 

 

 

By:        /s/ Kevin Slane            

Name:  Kevin Slane

 

--------------------------------------------------------------------------------